(Rev. 1/18) Petition for Admission Pro Hac Vice

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF MISSOURI

PETITION FOR ADMISSION PRO HAC VICE

Affidavit of Movant

1, Anthony E. Rothert , an active member in good standing of the Bar of the United States
District Court for the Western District of Missouri, request that this court admit pro hac vice,
Andrew Beck , an attorney admitted to practice in a United States District Court, but not admitted to the
Bar of this court, who will be counsel for the Plaintiffs , in the case(s) listed below. I am aware that the
local rules of this court require that I participate in the preparation and presentation of said case(s), and that I accept
serygm of all papers served. J also understand and agree that if the admittee does not sign up to recertve CM/ECF filings, I
beyresponsible dmittee of all papers served by CM/ECF,

 

 

  

 

 
 
 

 

 

 

 

 

 

 

 

44827
ignature of Movant/Attorney MO Bar Number
T30/19 ACLU of Missouri Foundation
Date Address
(314) 652-3114 906 Olive Street, Suite 1130
Phone
St. Louis, Missouri 63108
Affidavit of Proposed Admittee
I, Andrew Beck , certify that II reside outside the

 

boundaries of the Western District of Missouri and I am not admitted to the Bar of this court. I am a member in good
standing in the state(s) of New York State, First Department and the United States District Court(s) of

Southern District of New York . (Attach additional page if necessary.)
Pursuant to Local Rule 83.5(h), I certify I am a member in good standing in all bars of which Iam a member. I
understand that if this court grants me admission pro hac vice, the movant bringing this motion must participate in the
preparation and presentation of the matters listed below, and must accept service of all papers served, I am aware that |
can register to receive CM/ECF filings. I understand and agree that should I choose not to register for CM/ECF, I will
arrange with movant to keep mé advised of papers served and filed in this case.

 

Case Number(s): _ Case Title(s)
RNG -CV Hig 5 Reproductive Health Services et al. vy. Michael Parson et al,

Date: 7/30/19 Signature: WS
State Bar of Residence & Bar Number: Address; 125 Broad Street, 18th Floor
NYS First Department, Bar No. 4740114

 

 

 

 

 

New York, NY 10004

 

Phone: 212-549-2633 Email: abeck@aclu.org

Pursuant to WDMO Local Rule 83.5(h) a fee of $100 is required for each case in which the attorney is seeking
admittance.

Case 2:19-cv-04155-HFS Document8 Filed 07/30/19 Page 1 of 1

 
